 1

 2
     LAW OFFICES OF BRETT K. SOUTH
 3   9498 Double R Blvd., Suite A
     Reno, Nevada 89521
 4   Telephone: (775) 827-6464
     Facsimile: (775) 827-6496
 5   Attorneys for Defendant STOREY COUNTY

 6
 7                                UNITED STATES DISTRICT COURT

 8                                         DISTRICT OF NEV ADA

 9                                                  ***
10    MELANIE KEENER, an individual,                      CASE NO.: 3:17-cv-00498-RCJ-VPC
11    Plaintiff,
12    V.
                                                          ORDER OF DISMISSAL WITH
13    GERALD R. ANTINORO, an individual;                  PREJUDICE
      STOREY COUNTY a political subdivision
14    of the State of Nevada; DOES 1-v, iniclusive;
      and ROE ENTITIES VI-X, inclusive,
15

16    Defendants.
      -----------------'I
17

18           COME NOW the parties, by and through their undersigned counsel, and hereby stipulate

19   and agree the above-entitled action be, and hereby is, dismissed with prejudice, each party to bear

20   their own attorneys fees and costs.

21   DA                                                   IT IS SO ORDERED.

22   FLANGAS DALACAS LAW GROUP

23
     Isl Gus W Flangas
24   Gus W. Flangas, Esq.                                 ROBERT C. JONES, District Judge

25   Attorneys for Plaintiff                              DATED: This 12th day of December, 2019.

26   III
27   Ill
28   Ill


                                                      1
